Citation Nr: 0407478	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  02-06 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas.  

Procedural History

The veteran served on active duty from October 1970 to April 
1972.  Service in Vietnam is indicated by the evidence of 
record.

In May 2001, the RO received the veteran's claim of 
entitlement to service connection for PTSD and "possible 
bipolar disorder".  In the march 2002 rating decision, the 
RO denied service connection for PTSD, depression, bipolar 
disorder and panic attacks.  The veteran disagreed with the 
March 2002 rating decision and initiated this appeal.  

The Board observes that the RO developed and adjudicated this 
appeal as a four issue case, involving service connection for 
PTSD, depression, bipolar disorder and panic attacks.  It is 
clear from the veteran's presentation that he seeks service 
connection for a psychiatric disability, however denominated.  
In addition, as discussed below although several psychiatric 
diagnoses have been suggested, the precise nature of the 
psychiatric disability is unclear.  Although not necessarily 
disagreeing with the RO's approach, the Board believes that 
under these circumstances and in the interest of economy the 
appeal may be consolidated into one issue, as indicated on 
the first page of this decision.

As indicated below, the Board has found that the development 
of additional evidence would be helpful prior to rendering a 
decision on this appeal.  The issue is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action by him is required.




REMAND

The veteran is seeking entitlement to service connection for 
a psychiatric disorder that has been variously diagnosed; 
diagnoses have included PTSD.  In substance, he contends that 
stressful experiences in Vietnam led to currently diagnosed 
PTSD.

Reasons for remand

In this case, the evidence of record indicates various 
psychiatric diagnoses: PTSD, depression, panic attacks, and 
bipolar disorder have all been identified at various times.  
Thus, the correct psychiatric diagnosis remains elusive. 

With specific regard to PTSD, the record is equivocal as to 
whether that disability is, in fact, present.  A VA 
psychologist, in October 2002, found that a diagnosis of PTSD 
was not warranted; a private psychiatrist, also in October 
2002, indicated that, based on interviews with the veteran, 
the manifestation of PTSD in the veteran was related to his 
experiences as a soldier in Vietnam.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2003).  As 
noted immediately above, there remains some question as to 
whether the veteran in fact has PTSD.  Moreover, with respect 
to in-service stressors, the official records indicate that 
the veteran served as a utility worker and carpenter in 
construction and maintenance brigades while in Vietnam.  
There is, however, no official evidence indicating that he 
actually participated in combat.  

The RO has requested that the veteran provide a list of the 
specific stressors that led to his claimed PTSD.  The veteran 
was asked to provide specific dates and places for the events 
specified, and to provide the names, ranks, and units of any 
personnel that were involved with these events. The veteran 
provided some additional information in the form of written 
statements and testimony to the RO, consisting primarily of 
statements that, while in Vietnam, he saw three decapitated 
Viet Cong.  This evidence is far too vague to submit to the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) and expect corroboration.  

In view of the matters discussed above, the Board believes 
that development of the evidence would be helpful.  In 
particular, the Board is of the opinion that the veteran 
should be accorded another opportunity to submit specifics 
(the who, what, when and where) of his alleged stressors.  
The Board also believes that additional examination of the 
veteran would be of assistance, so as to determine the exact 
nature of his psychiatric disorder, to include whether PTSD 
is or is not manifested.  

Accordingly, this issue must be REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should request from the veteran 
that he submit additional corroborating 
evidence of his claimed stressors.  In 
particular, the veteran should be 
requested to provide specific details 
concerning the times, places and 
individuals and units involved in the 
events he identifies as stressors.  

2.  Should the veteran provide 
sufficiently detailed information, VBA 
should review the file and prepare a 
summary of the veteran's claimed 
stressors.  This summary, together with a 
copy of the DD 214, a copy of this 
remand, and all associated documents, 
should be sent to the USASCRUR.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

3.  Following completion of the foregoing 
development, the veteran should be 
accorded an examination by a VA 
psychiatrist, who should ascertain 
whether any psychiatric disorder is 
currently manifested and, if so, the 
appropriate diagnosis thereof.  If PTSD 
is diagnosed, the examiner should 
identify the verified stressor(s) that 
form the basis for that diagnosis.

4.  Thereafter, VBA should readjudicate 
the veteran's claim of entitlement to 
service connection for a psychiatric 
disorder, to include PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




